i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00216-CR

                                           Abel BISCAINO,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CR-2264
                          Honorable Catherine Torres-Stahl, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 3, 2008

AFFIRMED

           A jury found defendant, Abel Biscaino, guilty of theft of a firearm and assessed punishment

at two years’ confinement. Defendant’s court-appointed appellate attorney filed a brief containing

a professional evaluation of the record and demonstrating that there are no arguable grounds to be

advanced. Counsel concludes that the appeal is without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). Defendant was informed of his right to review the
                                                                                                            04-08-00216-CR




record. Counsel provided defendant with a copy of the brief and advised him of his right to file a

pro se brief. Defendant has not filed a pro se brief.

         After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. Accordingly, we affirm the trial court’s judgment, and we GRANT appellate

counsel’s motion to withdraw.1 Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                                   Sandee Bryan Marion, Justice



DO NOT PUBLISH




         1
          … No substitute counsel will be appointed. See In re Schulman, 252 S.W .3d 403, 408 n.22 (Tex. Crim. App.
2008). Should defendant wish to seek further review of this case by the Texas Court of Criminal Appeals, defendant
must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last timely
motion for rehearing that is overruled by this court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review must
be filed with this court, after which it will be forwarded to the Texas Court of Criminal Appeals along with the rest of
the filings in this case. See T EX . R. A PP . P. 68.3. Any petition for discretionary review must comply with the
requirements of Texas Rules of Appellate Procedure 68.4.

                                                             -2-